Exhibit 10.1

EXECUTION COPY

CREDIT AGREEMENT

Dated as of April 24, 2020

Among

JABIL INC.

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

MIZUHO BANK, LTD.

as Administrative Agent

and

BNP PARIBAS

and

SUMITOMO MITSUI BANKING CORPORATION

as Co-Syndication Agents

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

MUFG UNION BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

 

 

MIZUHO BANK, LTD.

BNP PARIBAS SECURITIES CORP.

and

SUMITOMO MITSUI BANKING CORPORATION

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods

     14  

SECTION 1.03. Accounting Terms

     14  

SECTION 1.04. Classification of Permitted Items

     15  

SECTION 1.05. Divisions

     15  

SECTION 1.06. Disclaimer

     15  

ARTICLE II

  

SECTION 2.01. The Advances

     15  

SECTION 2.02. Making the Advances

     15  

SECTION 2.03. [Reserved]

     16  

SECTION 2.04. Fees

     16  

SECTION 2.05. Termination or Reduction of the Commitments

     16  

SECTION 2.06. Repayment of Advances

     17  

SECTION 2.07. Interest on Advances

     17  

SECTION 2.08. Interest Rate Determination

     17  

SECTION 2.09. Optional Conversion of Advances

     18  

SECTION 2.10. Optional Prepayments of Advances

     18  

SECTION 2.11. Increased Costs

     19  

SECTION 2.12. Illegality

     19  

SECTION 2.13. Payments and Computations

     20  

SECTION 2.14. Taxes

     20  

SECTION 2.15. Sharing of Payments, Etc.

     23  

SECTION 2.16. Evidence of Debt

     23  



--------------------------------------------------------------------------------

SECTION 2.17. Use of Proceeds

     24  

SECTION 2.18. Increase in the Aggregate Commitment

     24  

SECTION 2.19. Defaulting Lenders

     25  

SECTION 2.20. [Reserved]

     26  

SECTION 2.21. LIBOR Successor Rate

     26  

ARTICLE III

  

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

     28  

SECTION 3.02. [Reserved]

     29  

SECTION 3.03. Conditions Precedent to Each Borrowing and Commitment Increase.

     29  

SECTION 3.04. Determinations Under Section 3.01

     29  

ARTICLE IV

  

SECTION 4.01. Representations and Warranties of the Company

     30  

ARTICLE V

  

SECTION 5.01. Affirmative Covenants

     31  

SECTION 5.02. Negative Covenants

     34  

SECTION 5.03. Financial Covenants

     38  

ARTICLE VI

  

SECTION 6.01. Events of Default

     38  

ARTICLE VII

  

ARTICLE VIII

  

SECTION 8.01. Authorization and Authority

     40  

SECTION 8.02. Rights as a Lender

     40  

SECTION 8.03. Duties of Agent; Exculpatory Provisions

     41  

SECTION 8.04. Reliance by Agent

     41  

SECTION 8.05. Delegation of Duties

     42  



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Agent

     42  

SECTION 8.07. Non-Reliance on Agent and Other Lenders

     43  

SECTION 8.08. Indemnification

     43  

SECTION 8.09. Other Agents.

     43  

SECTION 8.10. Lender ERISA Representation.

     43  

ARTICLE IX

  

SECTION 9.01. Amendments, Etc.

     44  

SECTION 9.02. Notices, Etc.

     44  

SECTION 9.03. No Waiver; Remedies

     46  

SECTION 9.04. Costs and Expenses

     46  

SECTION 9.05. Right of Set-off

     47  

SECTION 9.06. Binding Effect

     47  

SECTION 9.07. Assignments and Participations

     47  

SECTION 9.08. Confidentiality

     51  

SECTION 9.09. [Reserved]

     51  

SECTION 9.10. Governing Law

     51  

SECTION 9.11. Execution in Counterparts

     52  

SECTION 9.12. [Reserved]

     52  

SECTION 9.13. Jurisdiction, Etc.

     52  

SECTION 9.14. [Reserved]

     52  

SECTION 9.15. [Reserved]

     52  

SECTION 9.16. Patriot Act Notice

     52  

SECTION 9.17. [Reserved]

     52  

SECTION 9.18. Replacement of Lenders

     52  

SECTION 9.19. No Fiduciary Duties

     53  



--------------------------------------------------------------------------------

SECTION 9.20. Acknowledgement and Consent to Bail-In of Certain Financial
Institutions

     53  

SECTION 9.21. Waiver of Jury Trial

     54  

Schedules

Schedule I - Commitments

Schedule 4.01(f) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

Schedule 5.02(d) - Existing Debt

Exhibits

 

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Assignment and Assumption

Exhibit D

   -    [Reserved]

Exhibit E

   -    Tax Certification Forms



--------------------------------------------------------------------------------

Exhibit 10.1

CREDIT AGREEMENT

Dated as of April 24, 2020

JABIL INC., a Delaware corporation (the “Company”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
Schedule I hereto and MIZUHO BANK, LTD. (“Mizuho”), as administrative agent (the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:

PRELIMINARY STATEMENT.

Subject to the satisfaction of the conditions set forth in Section 3.01, the
parties hereto agree to enter into this Agreement, which provides for a 364-day
unsecured revolving credit facility in an initial amount of $375,000,000.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender as part of a Borrowing and refers to a
Base Rate Advance or a Eurodollar Rate Advance (each of which shall be a “Type”
of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
Mizuho Bank, Ltd., New York Branch, Account Name: ISA Loan Agency, Account No.:
H79-740-005344, ABA # 026004307, Reference: Jabil Inc., Attention: LAU / Lois
Swain-Robinson and (b) such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, and the
rules and regulations thereunder, and all other laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries concerning or
relating to bribery, corruption or money laundering.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurodollar Rate Advances     Applicable Margin for
Base Rate Advances  

Level 1


BBB / Baa2 / BBB or above

     1.450 %      0.450 % 

Level 2


BBB- / Baa3/ BBB-

     1.525 %      0.525 % 

Level 3


Lower than Level 2

     1.800 %      0.800 % 



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable
Percentage  

Level 1

BBB / Baa2 / BBB or above

     0.300 % 

Level 2

BBB- / Baa3/ BBB-

     0.350 % 

Level 3

Lower than Level 2

     0.450 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means any of Mizuho, BNP Paribas Securities Corp. or Sumitomo Mitsui
Banking Corporation, in its capacity as a joint lead arranger and a joint
bookrunner.

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

“Bail-In Legislation” means:

(a) with respect to an EEA Member Country which has implemented, or which at any
time implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

(b) with respect to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.

“Bankruptcy Law” means any law or proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal, state
or provincial law for the relief of debtors.

 

2



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be not less than 0.75% and equal
to the highest of:

(a) the rate of interest announced publicly by Mizuho in New York, New York,
from time to time, as Mizuho’s base rate;

(b) 1⁄2 of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Settlement Rate (or the successor thereto
if the ICE Benchmark Administration is no longer making such a rate available)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on the applicable Reuters screen (or other commercially
available source providing such quotations as designated by the Agent and
approved by the Company from time to time) at approximately 11:00 a.m. London
time on such day or if such day is not a Business Day, the previous Business
Day); provided that if One Month LIBOR shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Borrowing Minimum” means $5,000,000.

“Borrowing Multiple” means $1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment”, (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement,
the Dollar amount set forth in such Assumption Agreement or (c) if such Lender
has entered into an Assignment and Assumption, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(c)
as such Lender’s “Commitment”, as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Company Information” has the meaning specified in Section 9.08.

 

3



--------------------------------------------------------------------------------

“Competitor” means, as of any date, any Person that is (a) an electronic
manufacturer, manufacturing service provider or design provider competitor of
the Company or any of its Subsidiaries or (b) any affiliate of a competitor of
the Company or any of its Subsidiaries, in each case, which Person has been
designated by the Company as a “Competitor” by written notice to the Agent and
the Lenders (including by posting such notice to the Platform) effective five
Business Days after such notice is so given; provided that “Competitor” shall
exclude any Person that the Company has designated as no longer being a
“Competitor” by written notice delivered to the Agent from time to time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and monetary obligations arising
under supply or consignment agreements, in each case not overdue by more than 90
days or are being contested in good faith by appropriate proceedings and for
which reasonable reserves are being maintained), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments
(excluding undrawn amounts), (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property) (other than monetary obligations
arising under supply or consignment agreements, in each case not overdue by more
than 90 days or are being contested in good faith by appropriate proceedings and
for which reasonable reserves are being maintained), (e) all obligations of such
Person as lessee under Finance Leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit, bank
guarantees, surety bonds or similar extensions of credit, (g) obligations of
such Person in respect of Hedge Agreements, (h) all Invested Amounts, (i) all
liability under any Synthetic Lease, (j) all Debt of others referred to in
clauses (a) through (i) above or clause (k) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(k) all Debt referred to in clauses (a) through (j) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(c), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, within two Business Days of the
date required to be funded by it hereunder, unless such Lender reasonably
determines in good faith, and so notifies the Agent and the Company in writing,
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)

 

4



--------------------------------------------------------------------------------

has not been satisfied, (b) has notified the Company or the Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder (unless such
Lender reasonably determines in good faith, and so notifies the Agent and the
Company in writing, that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Agent (based on its
reasonable belief that such Lender may not fulfill its funding obligations
hereunder), to confirm in a manner reasonably satisfactory to the Agent that it
will comply with its funding obligations hereunder, provided that a Lender shall
cease to be a Defaulting Lender upon the Agent’s and the Company’s receipt of
such written confirmation, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any debtor relief
law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that (i) a Lender shall not be a Defaulting Lender
solely by virtue of the control, ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority or the exercise of control over such Lender or any direct
or indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender and (ii) if the condition(s) precedent to
funding that form the basis of a Lender’s determination in clause (a) or (b)
have been effectively waived in accordance with this Agreement, such Lender
shall be a Defaulting Lender if such failure to fund continues after the
effectiveness of such waiver. Any determination by the Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(c)) upon delivery of written
notice of such determination to the Company and each Lender.

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office or
branch of such Lender specified as its “Domestic Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office,
branch or Affiliate of such Lender as such Lender may from time to time specify
to the Company and the Agent.

“EBITDA” means, for any period, net income (or net loss) plus the sum (without
duplication) of (a) interest expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) to the extent included in net income,
non-cash charges, non-cash expenses or non-cash losses for such period excluding
any such charge, expense or loss incurred in the ordinary course of business
that constitutes an accrual of, or a reserve for, cash charges for any future
period), (f) to the extent included in net income, non-cash, recurring charges
related to equity compensation, (g) to the extent included in net income, loss
on sale of accounts receivable, (h) cash fees and expenses incurred in
connection with investments and repayment or exchange of debt permitted to be
incurred under this Agreement (including any refinancing thereof), in each case,
whether or not successful, (i) restructuring charges or reserves (including
retention, severance, systems establishment cost, excess pension charges,
contract termination costs, including future lease commitments, costs related to
the start-up, closure, relocation or consolidation of facilities, costs to
relocate employees, income/loss from discontinued operations, acquisition and
integration costs, business interruption costs and loss on disposal of a
Subsidiary), (j) expenses relating to pension payments or programs, including
those pension and post-retirement contributions, payments and estimates publicly
reported and (k) transaction costs related to this Agreement; provided that the
aggregate amount of cash

 

5



--------------------------------------------------------------------------------

add-backs permitted under clauses (h) through (k) shall not exceed, in any
measurement period, 10% of EBITDA (calculated without giving effect to
restructuring charges permitted to be added back under clause (i)) in each case
determined in accordance with GAAP for such period; provided, that for purposes
of calculating EBITDA for the Company and its Subsidiaries for any period, the
EBITDA of any Person (or assets or division of such Person) acquired by the
Company or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means (a) any notice of non-compliance or violation,
notice of liability or potential liability, proceeding, consent order or consent
agreement by any governmental or regulatory authority with jurisdiction or
(b) any litigation, case, suit, demand, demand letter or claim by any
governmental or regulatory authority or any third party relating in any way to
any Environmental Law, Environmental Permit or Hazardous Materials, including,
without limitation, (x) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (y) by any governmental or regulatory authority or any such third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials, to the extent applicable to the operations of
the Company or any of its Subsidiaries.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law for the
operations of the Company or any of its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11),

 

6



--------------------------------------------------------------------------------

(12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur with
respect to such Plan within the following 30 days; (b) the application for a
minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; or (g) the institution by
the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA,
or the occurrence of any event or condition described in Section 4042 of ERISA
that constitutes grounds for the termination of, or the appointment of a trustee
to administer, a Plan.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office or
branch of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office,
branch or Affiliate of such Lender as such Lender may from time to time specify
to the Company and the Agent.

“Eurodollar Rate” means, subject to Section 2.21, for any Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on the applicable Reuters screen (or other commercially available
source providing such quotations as designated by the Agent and approved by the
Company from time to time) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period,
by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
for such Interest Period; provided that (x) if the Eurodollar Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the Eurodollar Rate shall be the rate per annum (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum) determined by the Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (A) the
Eurodollar Rate for the longest period for which the Eurodollar Rate is
available) that is shorter than the Impacted Interest Period; and (B) the
Eurodollar Rate for the shortest period (for which that Eurodollar Rate is
available) that exceeds the Impacted Interest Period, in each case, at such time
and (y) if the Eurodollar Rate shall be less than 0.75%, such rate shall be
deemed to be 0.75% for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

7



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Note or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Note or Commitment (other than pursuant to an assignment request by the
Company under Section 9.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(e) and (d) any withholding Taxes imposed under
FATCA.

“Existing Debt” has the meaning specified in Section 5.02(d)(ii).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Finance Leases” means any and all lease obligations of a Person as lessee under
leases that have been, in accordance with GAAP as in effect on December 31,
2018, recorded as finance leases.

“Fitch” means Fitch, Inc.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic under
any Environmental Law, located on or under or emanating from real property owned
or operated by the Company or any of its Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts and other similar agreements (for the avoidance
of doubt, Hedge Agreements do not include currency swap agreements and currency
future or option contracts).

“Immaterial Subsidiary” means any Subsidiary of the Company as to which the
aggregate value of assets of any such Subsidiary does not exceed 2.50% of
Consolidated total assets of the Company and its Subsidiaries (based on the
Consolidated balance sheet of the Company and its Subsidiaries), as of the last
day of the Fiscal Year of the Company most recently ended for which financial
statements have been delivered pursuant to Section 5.01(i); provided that the
aggregate value of all such Subsidiaries shall not exceed 10.0% of Consolidated
total assets of the Company and its Subsidiaries (based on the Consolidated
balance sheet of the Company and its Subsidiaries), as of the last day of the
Fiscal Year of the Company most recently ended for which financial statements
have been delivered pursuant to Section 5.01(i).

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement or the Notes or any other documents to be delivered
hereunder and (b) to the extent not otherwise described in (a), Other Taxes.

“Information Memorandum” means the information memorandum dated April 2020
issued by the Agent in connection with the syndication of the Commitments.

“Initial GAAP” has the meaning specified in Section 1.03.

“Interest Expense” means collectively, interest payable on, and amortization of
debt discount in respect of, all Debt and loss on sale of accounts receivable.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Company pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Company pursuant to the
provisions below. The duration of each such Interest Period shall be one week or
one, two, three or six months, and subject to clause (c) of this definition,
twelve months, as the Company may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(a) the Company may not select any Interest Period with respect to any
Eurodollar Rate Borrowing that ends after the Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration; provided
that, for the avoidance of doubt, more than one Borrowing may be made on the
same day and such Borrowings may have Interest Periods of different duration;

(c) the Company shall not be entitled to select an Interest Period having a
duration of twelve months unless, by 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, each Lender
notifies the Agent that such Lender will be providing funding for such Borrowing
with such Interest Period (the failure of any Lender to so respond by such time
being deemed for all purposes of this Agreement as an objection by such

 

9



--------------------------------------------------------------------------------

Lender to the requested duration of such Interest Period); provided that, if any
or all of the Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Borrowing shall be one week or one,
two, three or six months, as specified by the Company in the applicable Notice
of Borrowing as the desired alternative to an Interest Period of twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
in the case of an Interest Period of one month or longer, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

(e) whenever the first day of any Interest Period of one month or longer occurs
on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with any Securitization Program and paid
to the Company or its Subsidiaries, as reduced by the aggregate amounts received
by such investors from the payment of receivables and applied to reduce such
invested amounts.

“Lenders” means each Initial Lender, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 and each Person that shall become a party
hereto pursuant to Section 9.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Company and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means (a) a material adverse effect on the business,
financial condition or operations of the Company and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Agent or any Lender to
enforce or collect any obligations of the Company under this Agreement or any
Note or (c) a material impairment of the ability of the Company to perform its
obligations under this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

10



--------------------------------------------------------------------------------

“Note” means a promissory note payable to the order of a Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Company owing to
such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest under, this Agreement or the Notes or
any other documents to be delivered hereunder).

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law (and ordinary course of business contractual Liens in respect of such
Liens), such as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and
landlord’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 90
days or are being contested in good faith by appropriate proceedings and for
which reasonable reserves are being maintained; (c) pledges or deposits to
directly or indirectly secure obligations under workers’ compensation laws,
unemployment insurance laws or similar legislation or to directly or indirectly
secure public or statutory obligations, including obligations to governmental
entities in respect of value added taxes, duties, customs, excise taxes,
franchises, licenses, rents and the like, or surety, customs or appeal bonds;
(d) good faith deposits (or security for obligations in lieu of good faith
deposits) to directly or indirectly secure bids, tenders, contracts or leases
for a purpose other than borrowing money or obtaining credit, including rent or
equipment lease security deposits, (e) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes, (f) contractual and common law rights of
setoff against (which may include grants of Liens) or contractual Liens on,
deposit or securities accounts or other property in transit to or in the
possession of or maintained by the lienor, in the absence of any agreement to
maintain a balance or deliver property against which such right may be
exercised, and contractual and common law rights of set-off against claims
against the lienor and (g) Liens pursuant to supply or consignment contracts or
otherwise for the receipt of goods or services, encumbering only the goods
covered thereby, where the contracts are not overdue by more than 90 days or are
being contested in good faith by appropriate proceedings and for which
reasonable reserves are being maintained.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

11



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company or, if no such Debt of the Company is then outstanding, the corporate
credit rating most recently announced by any of S&P, Moody’s or Fitch, as the
case may be, provided, if any such rating agency shall have issued more than one
such rating, the lowest such rating issued by such rating agency. For purposes
of the foregoing, (a) if only one of any of S&P, Moody’s and Fitch shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (b) if none of S&P,
Moody’s or Fitch shall have in effect a Public Debt Rating, the Applicable
Margin and the Applicable Percentage will be set in accordance with Level 3
under the definition of “Applicable Margin” or “Applicable Percentage”, as the
case may be; (c) if the ratings established by S&P, Moody’s and Fitch shall fall
within different levels, the Applicable Margin and the Applicable Percentage
shall be based upon the ratings of two of the agencies falling within the same
level, unless each agency’s ratings is at a separate level, in which case the
applicable level will be deemed to be the middle level; (d) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitments as in
effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Commitments at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the aggregate
amount of all Commitments as in effect immediately prior to such termination).

“Recipient” means (a) the Agent or (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed or holding at least a majority
in interest of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time and (b) the aggregate Unused Commitments at such time,
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time the
Commitment of such Lender at such time.

“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.

“S&P” means S&P Global Ratings, an S&P Global Inc. business, and any successor
thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of comprehensive Sanctions.

“Sanctioned Person” means, at any time and insofar as Sanctions prohibit or
restrict dealings with a Person, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any EU member state, the
Government of Canada or other relevant authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person majority owned
or, where relevant under applicable Sanctions, controlled by any such Person
described in clauses (a) or (b).

 

12



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, the Government of Canada or other relevant authority.

“Securitization Program” means, with respect to any Person, any financing or
sales transaction or series of financing or sales transactions (including
factoring arrangements) pursuant to which such Person or any Subsidiary of such
Person may, directly or indirectly, sell, convey, or otherwise transfer, or
grant a security interest in, accounts, payments, or receivables (whether such
accounts, payments, or receivables are then existing or arising in the future),
collections and other proceeds arising therefrom, and any securitization related
property to a special purpose Subsidiary or Affiliate of such Person.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Synthetic Lease” shall mean, as to any Person, (i) a synthetic, off-balance
sheet or tax retention lease, or (ii) an agreement for the use or possession of
real or personal property, in each case, creating obligations that may not
appear on the balance sheet of such Person but which, upon the application of
any Bankruptcy Law to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Tangible Assets” means all assets of a Person, other than assets that are
considered to be intangible assets under GAAP.

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (a) April 23, 2021 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the aggregate principal amount of all
Advances made by such Lender and outstanding at such time.

 

13



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Company and the Agent.

“Write-Down and Conversion Powers” means:

(a) with respect to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

(b) in relation to any other applicable Bail-In Legislation:

(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii) any similar or analogous powers under that Bail-In Legislation; and

(c) with respect to any UK Bail-In Legislation:

(i) any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

(ii) any similar or analogous powers under that UK Bail-In Legislation.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect in the United States from time to time
(“GAAP”), provided that (a) if there is any change in GAAP from such principles
applied in the preparation of the audited financial statements referred to in
Section 4.01(e) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth in Section 5.02 or 5.03, the Company
shall give prompt notice of such change to the Agent and the Lenders and (b) if
the Company notifies the Agent that the Company requests an amendment of any
provision hereof to eliminate the effect of any change in GAAP (or the
application thereof) from Initial GAAP (or if the Agent or the Required Lenders
request an amendment of any

 

14



--------------------------------------------------------------------------------

provision hereof for such purpose), regardless of whether such notice is given
before or after such change in GAAP (or the application thereof), then such
provision shall be applied on the basis of such generally accepted accounting
principles as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
is amended in accordance herewith.

SECTION 1.04. Classification of Permitted Items. For purposes of determining
compliance at any time with Section 5.02(a) or (d), in the event that any Lien
or Debt meets the criteria of more than one of the categories of transactions
permitted pursuant to any clause of such Sections 5.02(a) or (d), such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Company in its sole discretion at such
time of determination, and may be reclassified from time to time to be permitted
under any one or more of such clauses to the extent meeting the criteria
thereunder as of the time of reclassification.

SECTION 1.05. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

SECTION 1.06. Disclaimer. Without prejudice to any other provision of this
Agreement, each of the Company, the Agent and each Lender acknowledges and
agrees for the benefit of each of the other parties hereto: (a) the Eurodollar
Rate (i) may be subject to methodological or other changes which could affect
its value, (ii) may not comply with applicable laws and regulations (such as the
Regulation (EU) 2016/1011 of the European Parliament and of the Council, as
amended (EU Benchmarks Regulation)) and/or (iii) may be permanently
discontinued; and (b) the occurrence of any of the aforementioned events and/or
the implementation of a Benchmark Replacement may have adverse consequences
which may materially impact the economics of the financing transactions
contemplated under this Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances . Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Company from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an amount not to exceed such Lender’s Unused Commitment.
Each Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Company may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Company to the Agent, which shall give to each Lender
prompt notice thereof by telecopier, email or other electronic transmission.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telecopier, email or other electronic transmission in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period. Each Lender shall, before 2:00 P.M. (New York
City time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Company at the account specified in the wiring instructions in the applicable
Notice of Borrowing or, if no account is so specified, at the Agent’s address
referred to in Section 9.02.

 

15



--------------------------------------------------------------------------------

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Company may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than 10 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Company. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Company shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, the Agent may,
in reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and the Company
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Company until the date such amount is repaid to the Agent,
at (i) in the case of the Company, the higher of (A) the interest rate
applicable at the time to the Advances comprising such Borrowing and (B) the
cost of funds incurred by the Agent in respect of such amount and (ii) in the
case of such Lender, provided that the Agent has given notice to the Company of
such obligation as soon as practicable but in any event not later than the
Business Day following such funding by the Agent, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. [Reserved].

SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2020, and on the later of the Termination Date and the date all Advances made by
such Lender are paid in full; provided that no Defaulting Lender shall be
entitled to receive any facility fee in respect of its Commitment for any period
during which that Lender is a Defaulting Lender (and the Company shall not be
required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender), other than a facility fee, as described above,
on the aggregate principal amount of Advances funded by such Defaulting Lender
outstanding from time to time.

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional Ratable
Termination or Reduction. The Company shall have the right, upon at least three
Business Days’ notice to the Agent, to terminate in whole or permanently reduce
ratably in part the Unused Commitments, provided that each partial reduction
(i) shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) shall be made ratably among the Lenders in
accordance with their Commitments.

 

16



--------------------------------------------------------------------------------

(b) Termination of Defaulting Lender. The Company may terminate the Unused
Commitment of any Lender that is a Defaulting Lender upon prior notice of not
less than one Business Day to the Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.19(a) shall apply to all
amounts thereafter paid by the Company for the account of such Defaulting Lender
under this Agreement (whether on account of principal, interest, facility fees
or other amounts), provided that (i) no Event of Default shall have occurred and
be continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Company, the Agent or any Lender may have against such
Defaulting Lender.

SECTION 2.06. Repayment of Advances. The Company shall repay to the Agent for
the ratable account of each Lender on the Termination Date the aggregate
principal amount of the Advances then outstanding.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Company shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Eurodollar Rate Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Eurodollar Rate Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may with the consent, and upon the
request, of the Required Lenders shall, require the Company to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) Subject to Section 2.21, if, with respect to any Eurodollar Rate Borrowing,
the Lenders owed at least 51% of the aggregate principal amount thereof notify
the Agent that (i) they are unable to obtain matching deposits in the London
inter-bank market at or about 11:00 A.M. (London time) on the second Business
Day before the making of a Borrowing in sufficient amounts to fund their
respective Eurodollar Rate Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their respective Eurodollar Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Company will, on the last day of the then existing Interest
Period therefor, either (x)

 

17



--------------------------------------------------------------------------------

prepay such Advances or (y) Convert such Advances into Base Rate Advances and
(B) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist.

(c) If the Company shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Company and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f) Subject to Section 2.21, if the applicable Reuters screen is unavailable for
determining the Eurodollar Rate for any Eurodollar Rate Advances, and no other
commercially available source providing quotations of the Eurodollar Rate have
been agreed by the Agent and the Company,

(i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances comprising a Borrowing into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. The Company may on any Business
Day, upon notice given to the Agent not later than 1:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all or any portion
of the Advances made as a part of a Borrowing of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Lenders in accordance with
their Commitments. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Company.

SECTION 2.10. Optional Prepayments of Advances. The Company may, upon notice at
least two Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 1:00 P.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Company shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that each partial prepayment of
Advances shall be in an aggregate principal amount of not less than the
Borrowing Minimum or a Borrowing Multiple in excess thereof.

 

18



--------------------------------------------------------------------------------

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction or
phase in of or any change in or in the interpretation of any law, rule,
guideline, decision, directive, treaty or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances (excluding for purposes
of this Section 2.11 any such increased costs resulting from (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes), then the Company shall from
time to time, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Company and the Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), in each case, that comes into effect
after the Effective Date, affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of such type, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Company
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Company and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Company of the change in law giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor (except that, if
the change in law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof). Such demand for compensation
shall be in reasonable detail and shall certify that the claim for additional
amounts referred to therein is generally consistent with such Lender’s treatment
of similarly situated customers of such Lender whose transactions with such
Lender are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.

(d) Notwithstanding anything herein to the contrary, for the purposes of this
Section 2.11, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
by a governmental authority thereunder or issued by a governmental authority in
connection therewith (whether or not having the force of law) and (ii) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
case for this clause (ii) pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted, issued, promulgated
or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement
(other than Section 2.21), if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation, in each case, after the Effective Date, makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
notification, be Converted into a Base Rate Advance and (b) the obligation of
the Lenders to make Eurodollar Rate Advances or to Convert Advances into

 

19



--------------------------------------------------------------------------------

Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such notification, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.13. Payments and Computations. (a) The Company shall make each payment
hereunder, irrespective of any right of counterclaim or set-off, not later than
1:00 P.M. (New York City time) on the day when due in Dollars to the Agent at
the applicable Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.11, 2.14 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
the Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on Mizuho’s announced base rate shall be
made by the Agent on the basis of a year of 365 or 366 days, as the case may be,
and all computations of interest based on the Eurodollar Rate, the Federal Funds
Rate or clauses (b) and (c) of the definition of Base Rate and of fees shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Company prior to the
date on which any payment is due to the Lenders hereunder that the Company will
not make such payment in full, the Agent may assume that the Company has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Company shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

SECTION 2.14. Taxes. (a) Any and all payments by or on account of the Company to
or for the account of any Lender or the Agent hereunder or under the Notes shall
be made, in accordance with Section 2.13 or the applicable provisions of such
other documents, free and clear of and without deduction for any Taxes, except
as required by applicable law. If any Withholding Agent shall be required by law
(as determined in the good faith discretion of an applicable Withholding Agent)
to deduct or withhold any Taxes from or in respect of any sum payable hereunder
or under any Note to any Lender or the Agent, (i) the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the

 

20



--------------------------------------------------------------------------------

relevant governmental authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.14), such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes hereunder
or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Notes, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 9.18) (hereinafter referred to as
“Other Taxes”).

(c) The Company shall (without duplication) indemnify each Lender and the Agent
for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, Indemnified Taxes imposed or asserted on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant governmental authority other than such
liability (including penalties, interest and expenses) attributable to the acts
of or failure to act by such Lender. This indemnification shall be made within
10 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the Agent), or by
the Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Company has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection herewith, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender hereunder or otherwise payable by the Agent to the
Lender from any other source against any amount due to the Agent under this
paragraph (d).

(e) Within 30 days after the date of any payment of Taxes to a governmental
authority pursuant to this Section 2.14, the Company shall furnish to the Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or the Notes
shall deliver to the Company and the Agent, at the time or times reasonably
requested by the Company or the Agent, such properly completed and executed
documentation reasonably requested by the Company or the Agent in writing as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent in writing, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Agent as will
enable the Company or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (e)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

21



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or about the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Agent), executed copies of Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, the Notes, or any other documents to be delivered
hereunder, executed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement, the Notes, or any other documents to be delivered hereunder, Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed copies of Internal Revenue Service Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Company within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” related to the Company as described in Section 881(c)(3)(C)
of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal Revenue Service
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(D) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

22



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered in
relation to this Section 2.14 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Agent in writing of its legal inability to do so

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.06, 2.11, 2.14, 2.19 or 9.04(c)) in excess of its pro rata share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Company in the amount of such
participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Company
agrees that upon notice by any Lender to the Company (with a copy of such notice
to the Agent) to the effect that a Note is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender, the Company
shall promptly execute and deliver to such Lender a Note in substantially the
form of Exhibit A hereto, payable to the order of such Lender in a principal
amount equal to the Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Company to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Company hereunder and each
Lender’s share thereof.

 

23



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Company to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Company under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Company agrees that it shall use such proceeds) solely for general
corporate purposes (including acquisitions) of the Company and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Commitment. (a) The Company may, at any
time prior to the date that is 60 days after the Effective Date, by notice to
the Agent, request that the aggregate amount of the Commitments be increased by
an amount of $25,000,000 or an integral multiple thereof (each a “Commitment
Increase”) to be effective as of a date prior to the Termination Date (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitment
Increases at any time exceed $150,000,000 and (ii) on the date of any request by
the Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article III shall be satisfied.

(b) The Agent shall promptly notify the Lenders and such Eligible Assignees as
are identified by the Company of the request by the Company for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase and such Eligible
Assignees must commit to (x) in the case of a Lender, an increase in the amount
of their respective Commitments or (y) in the case of an Eligible Assignee, to
assume a Commitment hereunder (the “Commitment Date”). Each Lender and Eligible
Assignee that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount by which it is
willing to participate in such increase; provided, however, that the Commitment
of each such Eligible Assignee shall be in an amount of $10,000,000 or more. If
the Lenders and such Eligible Assignees notify the Agent that they are willing
to participate in such increase by an aggregate amount that exceeds the amount
of the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein and such Eligible
Assignees in such amounts as are agreed between the Company and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders and Eligible Assignees are
willing to participate in the requested Commitment Increase.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
Section 2.18(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in form and substance
satisfactory to the Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and

 

24



--------------------------------------------------------------------------------

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be held pro rata by the Lenders in accordance with the
Commitments.

SECTION 2.19. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, fees or other
amounts received by the Agent for the account of any Defaulting Lender under
this Agreement (whether voluntary or mandatory, at maturity, pursuant to Article
VI or otherwise) shall be applied at such time or times as may be determined by
the Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder; second, as the Company may request (so
long as no Default exists), to the funding of any Advance in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent; third, if so determined by the Agent
and the Company, to be held in an account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advance in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made at a time when the applicable conditions set forth in Article
III were satisfied or waived, such payment shall be applied solely to pay the
Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Lender and provided
further that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.19
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.19, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.19. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to any other rights
and remedies which the Company, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Ratable Share, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

25



--------------------------------------------------------------------------------

SECTION 2.20. [Reserved].

SECTION 2.21. LIBOR Successor Rate.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein, upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, with respect to the Eurodollar Rate, the Agent and the Company may
amend this Agreement to replace the Eurodollar Rate with a Benchmark
Replacement; and any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. New York City time on the fifth (5th)
Business Day after the Agent has provided such proposed amendment to all Lenders
and the Company, so long as the Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lender comprising the Required Lenders have delivered
to the Agent written notice that such Required Lenders accept such amendment. No
replacement of the Eurodollar Rate with a Benchmark Replacement pursuant to this
Section shall occur prior to the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Company and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or the Lenders pursuant to this Section 2.21
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.21.

(d) Benchmark Unavailability Period. Upon the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Company may revoke any
request for a Eurodollar Rate Borrowing of, conversion to or continuation of
Eurodollar Rate Advances to be made converted or continued during any Benchmark
Unavailability Period and, failing that, (i) any pending selection of,
conversion to or renewal of a Eurodollar Rate Advance that has not yet gone into
effect shall be deemed to be a selection of, conversion to or renewal of a Base
Rate Advance in the amount of such Eurodollar Rate Advance, (ii) all outstanding
Eurodollar Rate Advances shall automatically be converted to Base Rate Advances
at the expiration of the existing Interest Period (or sooner, if Agent cannot
continue to lawfully maintain such affected Eurodollar Rate Advance) and
(iii) the component of the Base Rate based upon One Month LIBOR will not be used
in any determination of the Base Rate.

(e) As used in this Section 2.21:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Agent and the Company giving due consideration to
(i) any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

26



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an alternate benchmark rate for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Company giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Eurodollar Rate for U.S. dollar-denominated syndicated
credit facilities.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice in the United States (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

(2) a public statement or publication of information by a governmental authority
having jurisdiction over the Agent, the regulatory supervisor for the
administrator of the Eurodollar Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Eurodollar
Rate, a resolution authority with jurisdiction over the administrator for the
Eurodollar Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Eurodollar Rate, which states that the
administrator of the Eurodollar Rate has ceased or will cease to provide the
Eurodollar Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Eurodollar Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a governmental
authority having jurisdiction over the Agent announcing that the Eurodollar Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Company, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

27



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.21 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.21.

“Early Opt-in Election” means the occurrence of:

(1)(i) a determination by the Agent and the Company or (ii) a notification by
the Required Lenders to the Agent (with a copy to the Company) that the Required
Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Section 2.21, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Eurodollar
Rate for loans in Dollars.

(2)(i) the election by the Agent and the Company or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable by the Agent of written notice to the Company and the
Lenders or by the Required Lenders of written notice of such election to the
Agent.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied or waived:

(a) Except as publicly disclosed prior to April 8, 2020, there shall have
occurred no Material Adverse Change since August 31, 2019.

(b) The Company shall have paid all accrued and invoiced fees and expenses of
the Agent and the Lenders associated with this Agreement (including the accrued
and invoiced fees and expenses of Shearman & Sterling LLP, counsel to the
Agent).

(c) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing that constitutes a Default.

(d) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance reasonably satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:

(i) The Notes to the Lenders to the extent requested by any Lender pursuant to
Section 2.16 prior to the Effective Date.

 

28



--------------------------------------------------------------------------------

(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) Customary opinions of Latham & Watkins LLP, counsel for the Company, and
in-house counsel of the Company.

(e) The Agent shall have received all documentation and other information
regarding the Company requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent reasonably requested in writing of the Company at least five
Business Days prior to the Effective Date and (ii) to the extent the Company
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested, in a written notice to the Company at
least five Business Days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Company shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

SECTION 3.02. [Reserved].

SECTION 3.03. Conditions Precedent to Each Borrowing and Commitment Increase.
The obligation of each Lender to make an Advance on the occasion of each
Borrowing and each Commitment Increase shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing and the applicable Increase Date (as the case may be) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or request for Commitment Increase and the acceptance by the Company
of the proceeds of such Borrowing or such Increase Date shall constitute a
representation and warranty by the Company that on such date such statements are
true):

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and
subsection (f) thereof) are correct on and as of such date, before and after
giving effect to such Borrowing or such Commitment Increase and to the
application of the proceeds therefrom, as though made on and as of such date,
and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such Commitment Increase or from the application of the proceeds
therefrom, that constitutes a Default.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Effective Date specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

 

29



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Company of this Agreement and
the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Company’s charter or by-laws or (ii) any material law or any material
contractual restriction binding on or affecting the Company.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Company.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).

(e) The Consolidated balance sheet of the Company and its Subsidiaries as at
August 31, 2019, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the Consolidated results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied. Except as publicly disclosed prior to April 8, 2020, since
August 31, 2019, there has been no Material Adverse Change.

(f) There is no pending or, to the Company’s knowledge, overtly threatened
action, suit, investigation, litigation or administrative or judicial
proceeding, including, without limitation, any Environmental Action, affecting
the Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 4.01(f) hereto (the “Disclosed
Litigation”), and there has been no material adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto or (ii) purports to
adversely affect the legality, validity or enforceability of this Agreement or
any Note or the consummation of the transactions contemplated hereby.

(g) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock in violation of Regulation U. Following application of the
proceeds of each Advance, not more than 25 percent of the value of the assets
(either of the Company only or of the Company and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 5.02(a) or subject to
any restriction on sale, pledge, or other disposition contained in any agreement
or instrument between the Company and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(d) will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).

(h) The Company is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

30



--------------------------------------------------------------------------------

(i) Neither the written information regarding the Company and its Subsidiaries
in the Information Memorandum (other than the financial projections, other
forward-looking statements and information of a general economic or industry
specific nature) nor any other written information, exhibit or report furnished
by or on behalf of the Company to the Agent or any Lender in connection with the
negotiation and syndication of this Agreement or pursuant to the terms of this
Agreement, taken as a whole, contained any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements made
therein, in light of the circumstances under which they were made, when taken as
a whole, not materially misleading solely at the time furnished.

(j) (i) Neither the Company, nor any of its officers, directors or employees, is
named as a “Specially Designated National and Blocked Person” as designated by
the United States Department of the Treasury’s Office of Foreign Assets Control,
or as a person, group, entity or nation designated in Presidential Executive
Order 13224 as a person who commits, threatens to commit, or supports terrorism;
(ii) the Company is not owned or controlled, directly or indirectly, by the
government of any country that is subject to a United States Embargo; and
(iii) the Company is not acting, directly or indirectly, for or on behalf of any
person, group, entity or nation named by the United States Treasury Department
as a “Specially Designated National and Blocked Person,” or for or on behalf of
any person, group, entity or nation designated in Presidential Executive Order
13224 as a person who commits, threatens to commit, or supports terrorism; and
the Company is not engaged in this transaction directly or indirectly on behalf
of, or facilitating this transaction directly or indirectly on behalf of, any
such person, group, entity or nation described in (i), (ii), or (iii).

(k) The Company has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Company, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, or direct or knowingly
indirect, use of proceeds or other transaction contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.

(l) The Company is not an EEA Financial Institution.

(o) As of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification, if any, provided
by the Company to any Lender in connection with this Agreement is true and
correct in all respects.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except to the extent such failure to comply could not
reasonably be expected to have a Material Adverse Effect; and maintain in effect
and enforce policies and procedures reasonably designed to promote compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

31



--------------------------------------------------------------------------------

(b) Payment of Taxes. Pay and discharge, and cause each of its Subsidiaries to
pay and discharge, before the same shall become delinquent, all material Taxes
imposed upon it or upon its property; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to pay or discharge any
such Tax that is being contested in good faith and by proper proceedings and as
to which appropriate reserves are being maintained, unless and until any Lien
resulting therefrom attaches to its property and becomes enforceable against its
other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
(other than Immaterial Subsidiaries) to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or such
Subsidiary operates; provided, however, that the Company and its Subsidiaries
may self-insure to the extent consistent with prudent business practice for
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company and its Subsidiaries may (i) consummate any merger or consolidation or
other transaction permitted under Section 5.02(b), (ii) sell, transfer, or
otherwise dispose of, any Subsidiary of the Company if permitted under
Section 5.02(e), (iii) dissolve or terminate the existence of any Subsidiary of
the Company possessing immaterial assets or liabilities or no continuing
business purpose (including, for the avoidance of doubt, any Immaterial
Subsidiary), or (iv) dissolve or terminate the existence of any Subsidiary if in
the Company’s determination (w) the preservation thereof is no longer desirable
in the conduct of the business of the Company and (x) the loss thereof is not
materially disadvantageous to the Company or the Lenders, and provided further
that neither the Company nor any of its Subsidiaries shall be required to
preserve any right or franchise if in the Company’s determination (y) the
preservation thereof is no longer desirable in the conduct of the business of
the Company or such Subsidiary, taken as a whole, and (z) the loss thereof is
not materially disadvantageous to the Company, such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time during normal business hours and
from time to time upon reasonable notice, permit the Agent or any of the Lenders
or any agents or representatives thereof at their own expense (unless an Event
of Default has occurred and is continuing), to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Company and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Company and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants,
subject to applicable regulations of the Federal government relating to
classified information and reasonable security and safety regulations of the
Company; provided that (i) unless an Event of Default has occurred and is
continuing, no more than one visit or inspection may be conducted per year by
any Lender and (ii) any such visits, inspections or discussions shall be
coordinated through the Agent and shall not unreasonably interfere with the
operations of the Company and its Consolidated Subsidiaries. Notwithstanding
anything to the contrary herein and for the avoidance of doubt, none of the
Company nor any Subsidiary will be required to disclose or permit the inspection
or discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
such Subsidiary materially in accordance with, and to the extent required by,
GAAP.

 

32



--------------------------------------------------------------------------------

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are material
to the conduct of its business in good working order and condition, ordinary
wear and tear, condemnation and casualty excepted, in accordance with customary
and prudent business practices for similar businesses; provided, however, that
the Company and its Subsidiaries may sell, transfer, or otherwise dispose of,
any properties if permitted under Section 5.02(e).

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates (other than the Company and its wholly-owned Subsidiaries) on
terms that are fair and reasonable and no less favorable to the Company or such
Subsidiary, in any material respect, than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
foregoing shall not prohibit (i) transactions between or among the Company and
its Subsidiaries not involving any other Affiliate, (ii) indemnification
agreements, (iii) employee agreements or other compensation or bonus
arrangements, (iv) management or board fees and (v) dividends to
securityholders.

(i) Reporting Requirements. Furnish to the Agent, who shall furnish to the
Lenders:

(i) within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, the Consolidated balance sheet of the Company and
its Subsidiaries as of the end of such quarter and Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer or other authorized financial officer of the Company as
having been prepared in accordance with GAAP and certificates of the chief
financial officer or other authorized financial officer of the Company as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to Initial GAAP;

(ii) within 90 days after the end of each fiscal year of the Company, a copy of
the annual audit report for such year for the Company and its Subsidiaries,
containing the Consolidated balance sheet of the Company and its Subsidiaries as
of the end of such fiscal year and Consolidated statements of income and cash
flows of the Company and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion acceptable in scope to the Required Lenders by Ernst &
Young LLP or other independent public accountants acceptable to the Required
Lenders and certificates of the chief financial officer or other authorized
financial officer of the Company as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Company
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to Initial GAAP;

(iii) as soon as possible and in any event within seven days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or other authorized financial officer of the
Company setting forth details of such Default and the action that the Company
has taken and proposes to take with respect thereto (it being understood that
any Default then existing as a result of any failure to deliver such notice
shall automatically be cured and will no longer be continuing upon either
(x) delivery of such notice or (y) the cessation of the existence of the
underlying Default to which such notice relates (unless the Company had
knowledge of such underlying Default prior to its cessation);

 

33



--------------------------------------------------------------------------------

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request in good
faith including, without limitation, information and documentation reasonably
requested for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation, but excluding any financial information that
the Company and its Subsidiaries do not produce in the ordinary course of
business.

Financial reports required to be delivered pursuant to clauses (i), (ii) and
(iv) above shall be deemed to have been delivered on the date on which such
report is posted on the Company’s website at www.jabil.com, and such posting
shall be deemed to satisfy the financial reporting requirements of clauses (i),
(ii) and (iv) above, it being understood that the Company shall provide all
other reports and certificates required to be delivered under this
Section 5.01(i) in the manner set forth in Section 9.02.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired (and any accessions or additions thereto, and proceeds thereof), and no
such extension, renewal or replacement shall extend to or cover any properties
not theretofore subject to the Lien being extended, renewed or replaced,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with the Company or any Subsidiary of the
Company or becomes a Subsidiary of the Company; provided that such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary,

 

34



--------------------------------------------------------------------------------

(v) assignments of the right to receive income or Liens that arise in connection
with Securitization Programs, in an aggregate principal amount not to exceed the
greater of $950,000,000 and 10% of Consolidated Tangible Assets at any time
outstanding (for purposes of this clause (v), the “principal amount” of a
Securitization Program shall mean the Invested Amount),

(vi) Liens securing obligations in respect of acceptances, trade letters of
credit, undrawn standby letters of credit, bank guarantees, surety bonds or
similar extensions of credit,

(vii) Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business securing obligations under hedge
agreements designed solely to protect the Company or any of its Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities,

(viii) Liens arising in connection with cash management services for the Company
and any of its Subsidiaries, including cash pooling arrangements and overdraft
facilities, provided that such Liens shall not extend beyond the amounts on
deposit in the deposit accounts,

(ix) Liens on inventory valued at not more than $125,000,000 at any time in
favor of customers that have paid a deposit on the inventory so encumbered,

(x) assignments of the right to receive income and/or accounts receivable in
connection with the sales of accounts receivable and related assets, including
pursuant to factoring programs, whether or not the Company or any of its
Subsidiaries remain as servicer,

(xi) Liens on cash as contemplated by Section 2.19 or 6.02 of the Company’s
Credit Agreement dated as of January 20, 2020 with the lenders party thereto and
Citibank, N.A., as administrative agent, as such credit agreement is in effect
on the date hereof,

(xii) Liens, if any, in respect of Finance Leases or Synthetic Leases,

(xiii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount) of the
Debt secured thereby,

(xiv) Liens in favor of the Agent or any of the Lenders under or in connection
with this Agreement; and

(xv) other Liens securing Debt that, in aggregate with (but without duplication
of) all Debt incurred in accordance with Section 5.02(d)(xii) at any time
outstanding, does not exceed the greater of $1,000,000,000 and 10% of
Consolidated Tangible Assets.

(b) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) that any Subsidiary of the Company may
merge, consolidate, amalgamate, or combine with or into any other Subsidiary of
the Company, (ii) any Subsidiary of the Company may merge, consolidate,
amalgamate, or combine with or into the Company, (iii) any Subsidiary of the
Company and the Company may merge, consolidate, amalgamate, or combine with or
into any other Person if, in the case of any Subsidiary other than an Immaterial
Subsidiary, as a result of one or a series of transactions, the surviving or
resulting entity is or becomes a Subsidiary or, if the Company is a party to
such transaction, the surviving entity is the Company and (iv) any Subsidiary
may merge, consolidate, amalgamate, or combine with or into any Person other
than the Company or another Subsidiary if at such time the assets of the
Subsidiary would be permitted to be sold to such Person pursuant to Subsection
5.02(e)(viii), provided, in each case, that no Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom.

 

35



--------------------------------------------------------------------------------

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt owed to the Company or to a wholly owned Subsidiary of the Company or
under this Agreement or the Notes,

(ii) Debt existing on, or available under lines of credit existing on, the
Effective Date and described on Schedule 5.02(d) hereto (the “Existing Debt”),
and any Debt extending the maturity of, or refunding or refinancing or
modifying, in whole or in part, the Existing Debt, provided that the principal
amount of, or amount available under lines of credit constituting, such Existing
Debt shall not be increased above the principal amount thereof outstanding or
amount available immediately prior to such extension, refunding or refinancing,

(iii) Debt secured by Liens permitted by Section 5.02(a)(ii),

(iv) Debt, if any, arising in connection with Securitization Programs in an
aggregate principal amount not to exceed the greater of $950,000,000 and 10% of
Consolidated Tangible Assets at any time outstanding (for purposes of this
clause (iv), the “principal amount” of a Securitization Program shall mean the
Invested Amount),

(v) obligations of any Subsidiary of the Company under any Hedge Agreements
entered into in the ordinary course of business to protect the Company and its
Subsidiaries against fluctuations in interest rates, currencies or price
commodities,

(vi) obligations in respect of acceptances, trade letters of credit, undrawn
standby letters of credit, bank guarantees, surety bonds or similar extensions
of credit,

(vii) obligations which in aggregate do not exceed $150,000,000 arising in
connection with the administration and operation of cash management services for
the Company and any of its Subsidiaries, including cash pooling arrangements and
overdraft facilities,

(viii) Debt of a Person at the time such Person is merged into or consolidated
with any Subsidiary of the Company or becomes a Subsidiary of the Company;
provided that such Debt was not created in contemplation of such merger,
consolidation or acquisition, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, such Debt, provided further that
the principal amount of such Debt shall not be increased above the principal
amount thereof outstanding immediately prior to such extension, refunding or
refinancing,

(ix) Debt, if any, arising in connection with the sales of accounts receivable
and related assets, including pursuant to factoring programs, whether or not the
Company or any of its Subsidiaries remain as servicer;

(x) (i) Debt under Finance Leases (other than pursuant to sale-leaseback
transactions) or Synthetic Leases to finance the acquisition, construction,
development or improvement by such Person of real property, fixtures, inventory
or equipment or other tangible assets, provided, that, in each case (A) such
Debt is incurred by such Person at the time of, or not later than 120 days
after, the acquisition, construction, development or improvement by such Person
of the property so financed and (B) such Debt does not exceed the purchase price
of the property (or the cost of constructing, developing or improving the same)
so financed, and (ii) Debt under initial or successive refinancings (which shall
include any amendments, modifications, renewals, refundings or replacements) of
any such Finance Leases or Synthetic Leases, provided, that, the principal
amount of any such refinancing does not exceed the principal amount of the Debt
being refinanced (except to the extent necessary to pay fees, expenses,
underwriting discounts and prepayment penalties in connection therewith);

 

36



--------------------------------------------------------------------------------

(xi) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and

(xii) other Debt that, in aggregate with (but without duplication of) all Debt
secured by Liens permitted by Section 5.02(a)(xv), at any time outstanding does
not exceed the greater of $1,000,000,000 and 10% of Consolidated Tangible
Assets,

(e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to any other Person to purchase,
lease or otherwise acquire any assets of the Company or any of its Subsidiaries,
except:

(i) sales of inventory in the ordinary course of its business or sales or other
dispositions of scrap, surplus, outdated, superseded, replaced or obsolete
inventory, material or equipment,

(ii) sales or dispositions of assets in connection with a Securitization Program
to the extent permitted by this Agreement,

(iii) assignments of the right to receive income and/or accounts receivable and
related assets in connection with the sales or other dispositions of accounts
receivable, including pursuant to factoring programs, whether or not the Company
or any of its Subsidiaries remain as servicer,

(iv) in, or in connection with, a transaction authorized by Section 5.02(b) or
the liquidation, abandonment, winding up, striking off or disposition of any
Immaterial Subsidiary,

(v) sales or other dispositions between or among the Company and its
Subsidiaries,

(vi) sales or leases of property in connection with a Synthetic Lease,

(vii) sales or leases of property in connection with a sale and leaseback
transaction or lease and leaseback transaction provided that the net present
value of the aggregate rental obligations under such leases or contracts entered
into after the date hereof (discounted at the implied interest rate of such
lease or contract) does not exceed an amount equal to 10% of the Consolidated
total assets of the Company and its Subsidiaries measured as of the end of the
most recently ended fiscal year of the Company for which audited financial
statements have been delivered in accordance with Section 5.01(i), and

(viii) sales or other dispositions of assets; provided that the value of such
sales or other dispositions of assets consummated after the date hereof when
added to the value of any assets described in Section 5.02(b)(iv) involved in a
transaction consummated after the date hereof does not exceed an amount equal to
15% of Consolidated total assets of the Company and its Subsidiaries, measured
as of the end of the most recently ended fiscal year of the Company for which
audited financial statements have been delivered in accordance with
Section 5.01(i).

(f) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business from the business as
carried on by the Company and its Subsidiaries, taken as a whole, at the date
hereof.

(g) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of

 

37



--------------------------------------------------------------------------------

its capital stock (whether through a covenant restricting dividends, a financial
covenant or otherwise), except (i) this Agreement, (ii) any agreement or
instrument evidencing Existing Debt (and extensions, refundings, modifications
or refinancings thereof permitted under Section 5.02(d)(ii), provided the terms
of any such extension, refunding or refinancing are no more restrictive in
respect of the ability of such Subsidiary to pay dividends or make other
distributions in respect of its capital stock than such existing agreement or
instrument) and (iii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Company, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the Company
(and, if such agreement evidences Debt, extensions, refundings, modifications or
refinancings thereof permitted under Section 5.02(d)(viii), provided the terms
of any such extension, refunding or refinancing are no more restrictive in
respect of the ability of such Subsidiary to pay dividends or make other
distributions in respect of its capital stock than such existing agreements);
provided that the foregoing covenant shall not apply to any Subsidiary that is a
special purpose entity created in connection with a Securitization Program and
shall not apply to any charter or other organizational document that requires
that dividends be paid from profits.

(h) Use of Proceeds. Request any Borrowing, or use, or permit its Subsidiaries
or its or their respective directors, officers, employees or, to its or their
respective knowledge, its or their agents, to directly or knowingly indirectly
use, the proceeds of any Borrowing (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will:

(a) Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Debt, excluding Debt in respect of Hedge Agreements, as of such
date to (ii) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters most recently ended, of not
greater than 4.0 to 1.0.

(b) Interest Coverage Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to (ii) Interest
Expense during such period by the Company and its Consolidated Subsidiaries, of
not less than 3.0 to 1.0.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) the Company shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Company shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) any representation or warranty made by the Company herein or by the Company
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or

 

38



--------------------------------------------------------------------------------

(c) (i) the Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to the Company), (e), (h)
or (i), 5.02 or 5.03, or (ii) the Company shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Company by the Agent or any
Lender; or

(d) the Company or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or, in the
case of Hedge Agreements, net amount of at least $150,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of the Company or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), required to be purchased or defeased (other than cash
collateralization of letter of credit obligations), or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
in an aggregate net amount of at least $150,000,000, in each case prior to the
stated maturity thereof (other than by (i) secured Debt that becomes due solely
as a result of the sale, transfer or other disposition of the property or assets
securing such Debt and (ii) termination events or any other similar event under
the documents governing swap contracts for so long as such event of default,
termination event or other similar event does not result in the occurrence of an
early termination date or any acceleration or prepayment of any amounts or other
Debt payable thereunder); or

(e) the Company or any of its Subsidiaries (other than an Immaterial Subsidiary)
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Company or any of its Subsidiaries (other than an Immaterial
Subsidiary) seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Company or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

(f) judgments or orders for the payment of money in excess of $150,000,000 in
the aggregate shall be rendered against the Company or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A-” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order or
(iii) such judgment or order shall have been paid; or

 

39



--------------------------------------------------------------------------------

(g) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 30% or more of the combined voting power of all
Voting Stock of the Company; or (ii) during any period of up to 12 consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such 12-month period were directors of the Company shall
cease for any reason (other than due to death or disability) to constitute a
majority of the board of directors of the Company (except to the extent that
individuals who at the beginning of such 12-month period were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of the Company or (y) nominated for election by a majority of the
remaining members of the board of directors of the Company and thereafter
elected as directors by the shareholders of the Company); or

(h) the Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $150,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Company or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
under the any Bankruptcy Law, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Company.

ARTICLE VII

[RESERVED]

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Mizuho Bank, Ltd. to act on its behalf as the Agent hereunder and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and the Company shall not have rights as a third party beneficiary
(other than with respect to Section 8.06) of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any Note (or
any other similar term) with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

40



--------------------------------------------------------------------------------

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its reasonable opinion or the
reasonable opinion of its counsel, may expose the Agent to liability or that is
contrary to this Agreement or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Agent or any of its Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct. The Agent shall be deemed not to have knowledge of
any Default or the event or events that give or may give rise to any Default
unless and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

(e) The Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Competitors. Without limiting the generality of
the foregoing, the Agent shall not (i) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Competitor or (ii) have any liability with respect to or
arising out of any assignment or participation of Advances, or disclosure of
confidential information, to any Competitor.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely

 

41



--------------------------------------------------------------------------------

upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
an officer of the Agent responsible for the transactions contemplated hereby
shall have received notice to the contrary from such Lender prior to the making
of such Advance, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company (so long as no Event of Default has occurred and is continuing, and
such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank having a combined capital and surplus of at
least $500,000,000 and with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Agent be a Defaulting Lender or a Competitor. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, with the consent of the Company (so long as no Event
of Default has occurred and is continuing, and such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes (except that in the
case of any collateral security held by the Agent on behalf of the Lenders under
the Agreement, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the Notes. The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the retiring or
removed Agent’s resignation or removal hereunder, the provisions of this Article
and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

 

42



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

SECTION 8.08. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Company) from and against such
Lender’s pro rata share (determined as provided below) of any and all
liabilities, obligations, losses, damages, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent (in its capacity as such) in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Agent (in its capacity as such) under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its pro rata share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent (in its
capacity as such) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.08(a) applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 8.08(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders and (ii) their respective Unused Commitments at such time.

(b) The failure of any Lender to reimburse the Agent promptly upon demand for
its applicable share of any amount required to be paid by the Lenders to the
Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its applicable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Agent for such other Lender’s applicable share of such amount. Without prejudice
to the survival of any other agreement of any Lender hereunder, the agreement
and obligations of each Lender contained in this Section 8.08 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. The Agent agrees to return to the Lenders their respective
applicable shares of any amounts paid under this Section 8.08 that are
subsequently reimbursed by the Company.

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any “Agent” or “Arranger”
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.

SECTION 8.10. Lender ERISA Representation. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Arranger and each of their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Company or any other loan
party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

43



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and not, for the avoidance of doubt, to or for the benefit of the Company,
that the Agent is not a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement or any documents related hereto or thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 9.01; (b) no amendment, waiver
or consent shall, unless in writing and signed by each Lender directly and
adversely affected thereby (and without the consent of the Required Lenders), do
any of the following: (i) increase or extend the Commitments of any Lender,
(ii) reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder or (iii) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, nor amounts owing to such Lender reduced or the final
maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

SECTION 9.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail as follows:

(i) if to the Company, to the Company’s address at 10560 Dr. Martin Luther King,
Jr. Street North, St. Petersburg, Florida 33716, Attention: Treasurer (
Telephone No. 727-803-3705), with a copy to the same address, Attention: Deputy
General Counsel (Telephone No. 727-803-3044);

 

44



--------------------------------------------------------------------------------

(ii) if to the Agent, to Mizuho Bank, Ltd. at 1800 Plaza Ten, Harborside
Financial Center Jersey City, NJ 07311, Attention of Flora Lio; Facsimile
No. 201-626-9935; Telephone No. 201-626-9516; Email: lau_agent@mizuhogroup.com;
and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Company agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of communications through the Platform, except to the
extent resulting from the gross negligence or willful misconduct of an Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Company provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

45



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay within ten days
of demand therefor all reasonable costs and expenses of the Agent in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all computer, duplication,
appraisal, consultant, and audit expenses and (B) the reasonable, documented and
invoiced fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Company further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable, documented and invoiced fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement of rights under this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable, documented and invoiced fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Company or any of its Subsidiaries or any Environmental
Action relating in any way to the Company or any of its Subsidiaries, except,
with respect to any Indemnified Party, to the extent such claim, damage, loss,
liability or expense is determined in a final and non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence, bad faith or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The Company
also agrees not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances. Without limiting the provisions of
Section 2.14(c), this Section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Company to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.09, 2.10 or 2.12, acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Company pursuant to Section 9.18 or (ii) as a result of a payment or Conversion
pursuant to Section 2.08, 2.10 or 2.12, the Company shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

 

46



--------------------------------------------------------------------------------

(d) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company against any and all
of the obligations of the Company now or hereafter existing under this Agreement
and the Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Agent and the Company after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and permitted assigns, except that the Company
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of all of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.07(b), (ii) by way of participation in accordance with
the provisions of Section 9.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.07(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agent and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 9.07(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 9.07(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, unless each
of the Agent and, so long as no Event of Default pursuant to Section 6.01(a) or
(e) has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld, conditioned or delayed).

 

47



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 9.07(b)(i)(B) and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) such assignment is to a
financial institution and an Event of Default pursuant to Section 6.01(a) or
(e) has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent (with a copy to Company, if the Company’s consent thereto
is not otherwise required) an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which may be waived or reduced by the
Agent in its sole discretion); provided that the Agent may, in its sole
discretion, elect to waive or reduce such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) any Person that was a Competitor as of the Trade Date (in
which case the provisions of Section 9.07(h) shall apply).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this clause (vii), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 9.07(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and

 

48



--------------------------------------------------------------------------------

obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 2.11
and 9.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.07(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.07(d) (except in the event that such assignment or
transfer was to a person that was a Competitor as of the Trade Date (in which
case the provisions of Section 9.07(h) shall apply)).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Company, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Company and any Lender
(solely with respect to its own interest in any Borrowing or Commitment) at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, the
Company or the Agent, sell participations to any Person (other than the Company,
any of the Company’s Affiliates, any natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or, unless the Company’s prior consent is obtained and in
accordance with the provisions of Section 9.07(h), a Competitor) (each buyer of
a Participation, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Company, the Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.08 with respect to
any payments made by such Lender to its Participant(s).

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, waiver or consent of any
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 9.01 that directly affects such Participant. The Company
agrees that each Participant shall be entitled to the benefits of Section 2.11
and 2.14 (it being understood that the documentation required under Section 2.14
shall be delivered by the Participant solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.07(b); provided that such Participant agrees to be subject
to the provisions of Section 9.18 as if it were an assignee under
Section 9.07(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Note or other obligations
under this Agreement or the Notes or any other documents to be delivered
hereunder (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any

 

49



--------------------------------------------------------------------------------

commitments, loans, letters of credit or its other obligations under any this
Agreement or the Notes or any other documents to be delivered hereunder) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 and 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
is organized under the laws of a jurisdiction outside of the United States shall
not be entitled to the benefits of Section 2.14 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 2.14(e) as though it were a
Lender.

(f) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender
(including, without limitation, any pledge or assignment to secure obligations
to a Federal Reserve Bank or any central bank having jurisdiction over such
Lender) and this Section shall not apply to any such pledge or assignment of a
security interest; provided that, no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender party hereto.

(g) [Reserved].

(h) No Assignment or Participations to Competitors. No assignment or
participation shall be made or sold, as applicable, to any Person that was a
Competitor as of the date (the “Determination Date”) on which the assigning or
selling Lender entered into a binding agreement to sell all or a portion of its
rights and obligations under this Agreement to such Person or assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment or participation in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Competitor for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Competitor after the applicable Determination Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Competitor”), (x) such assignee
or participant shall not retroactively be disqualified from becoming a Lender or
participant and (y) the execution by the Company of an Assignment and Assumption
with respect to an assignee will not by itself result in such assignee no longer
being considered a Competitor. Any assignment or participation in violation of
this Section 9.07(h) shall not be void, but the other provisions of this
Section 9.07(h) shall apply. If any assignment is made or any participation is
sold to any Competitor without the Company’s prior written consent, or if any
Person becomes a Competitor after the applicable Determination Date, the Company
may, at its sole expense and effort, upon notice to the applicable Competitor
and the Agent, (A) terminate any Commitment of such Competitor and/or repay all
obligations of the Company owing to such Competitor in connection with such
Commitment and/or (B) require such Competitor to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.07),
all of its interest, rights and obligations under this Agreement (including as a
participant) to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Competitor paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder. Notwithstanding anything to the contrary contained in this Agreement,
Competitors (A) will not (x) have the right to receive information, reports or
other materials provided to Lenders by the Company, the Agent or any other
Lender, (y) attend or participate in meetings attended by the Lenders and the
Agent, or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Agent or any Lender to undertake any action (or refrain from taking any
action) under this Agreement, each Competitor will be deemed to have consented
in the same proportion as the Lenders that are not Competitors consented to such
matter, and (y) for

 

50



--------------------------------------------------------------------------------

purposes of voting on any plan of reorganization or plan of liquidation pursuant
to any debtor relief laws (a “Plan”), each Competitor party hereto hereby agrees
(1) not to vote on such Plan, (2) if such Competitor does vote on such Plan
notwithstanding the restriction in clause (1) above, such vote will be deemed
not to be in good faith and shall be “designated” pursuant to Section 1126(e) of
the Bankruptcy Code (or any similar provision in any other debtor relief laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating clause (2) above. The Agent shall have the right, and the Company
hereby expressly authorizes the Agent, to (A) post the list of Competitors
provided by the Company and any updates thereto from time to time (collectively,
the “Competitor List”) on the Platform, including that portion of the Platform
that is designated for “public side” Lenders and/or (B) provide the Competitor
List to each Lender requesting the same. The Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant is a
Competitor or (y) have any liability with respect to any assignment or sale of a
participation to a Competitor.

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any Company Information (as defined below), except that each of the
Agent and each of the Lenders may disclose Company Information (a) to its and
its Affiliates’ respective managers, administrators, trustees, partners,
employees, officers, directors, agents and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Company Information and such person shall have agreed to keep
such Company Information confidential on substantially the same terms as
provided herein), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process or requested by any self-regulatory authority, provided
that, to the extent practicable and legally permissible, the Company is given
prompt written notice of such requirement or request prior to such disclosure
and assistance (to the extent practicable and at the Company’s expense) in
obtaining an order protecting such information from public disclosure, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions no less restrictive than those of this Section 9.08, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder or to any credit insurance provider relating to the Company and its
obligations hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau
or any similar organization, (g) to the extent such Company Information (A) is
or becomes generally available to the public on a non-confidential basis other
than as a result of a breach of this Section 9.08 by the Agent or such Lender,
or (B) is or becomes available to the Agent or such Lender on a nonconfidential
basis from a source other than the Company and not, to the knowledge of the
Agent or such Lender, in breach of such third party’s obligations of
confidentiality and (h) with the consent of the Company.

For purposes of this Section, “Company Information” means all confidential,
proprietary or non-public information received from the Company or any of its
Subsidiaries relating to the Company or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by the
Company or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Company Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Company Information as such Person would accord to its own confidential
information, but in no event less than a reasonable degree of care.

SECTION 9.09. [Reserved].

SECTION 9.10. Governing Law. This Agreement and the Notes and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any Note
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

51



--------------------------------------------------------------------------------

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, further, that, without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

SECTION 9.12. [Reserved].

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any other party hereto or
any Related Party of the foregoing in any way relating to this Agreement or any
Note or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.14. [Reserved].

SECTION 9.15. [Reserved].

SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or the
Agent, as applicable, to identify the Company in accordance with the Patriot
Act. The Company shall provide such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.17. [Reserved].

SECTION 9.18. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11 or 2.14, (b) the Company is required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 2.14, (c) any Lender asserts illegality pursuant to
Section 2.12, (d) any Lender is a Defaulting Lender or (e) any Lender has not
agreed to any amendment, waiver or consent for which (x) the consent of all of
the Lenders is required and (y) the Required Lenders have agreed to such
amendment, waiver or consent, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a

 

52



--------------------------------------------------------------------------------

Lender accepts such assignment), provided that (i) each such assignment shall be
arranged by the Company after consultation with the Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (ii) no Lender shall be obligated to make any such assignment
unless and until such Lender shall have received one or more payments from
either the Company or one or more Eligible Assignees in an aggregate amount
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement and (iii) no Event of Default shall have occurred and be continuing. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

SECTION 9.19. No Fiduciary Duties. The Company agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Company and its Affiliates, on the one hand, and the
Agent, the Lenders and their respective Affiliates, on the other hand, will have
a business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders and their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

SECTION 9.20. Acknowledgement and Consent to Bail-In of Certain Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges and accepts that any liability of any party to any
other party under or in connection with this Agreement may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

(a) any Bail-In Action in relation to any such liability, including (without
limitation):

(i) a reduction in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii) a conversion of all, or part of, such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii) a cancellation of any such liability; and

(b) a variation of any term of this Agreement to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

[Remainder of the page intentionally left blank.]

 

53



--------------------------------------------------------------------------------

SECTION 9.21. Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any Note or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory). Each party
hereto (a) certifies that no representative, agent or attorney of any other
Person has represented, expressly or otherwise, that such other Person would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and any notes by, among other things, the mutual waivers and
certifications in this section.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

JABIL INC. By:   /s/ Robert Katz  

Name:Robert  Katz

 

Title: Executive Vice President and General Counsel

 

MIZUHO BANK, LTD.,

    as Agent

By:   /s/ Tracy Rahn  

Name:Tracy Rahn

 

Title: Executive Director

 

54



--------------------------------------------------------------------------------

 

Initial Lenders: MIZUHO BANK, LTD. By:   /s/ Tracy Rahn  

Name:Tracy Rahn

 

Title: Executive Director

BNP PARIBAS By:   /s/ Brendan Heneghan  

Name:Brendan Heneghan

 

Title: Director

By:   /s/ Karim Remtoula  

Name:Karim Remtoula

 

Title: Vice President

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Michael Maguire  

Name:Michael Maguire

 

Title: Managing Director

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:   /s/ Gordon Yip  

Name:Gordon Yip

 

Title: Director

By:   /s/ Jill Wong  

Name:Jill Wong

 

Title: Director

MUFG UNION BANK, N.A. By:   /s/ Lillian Kim  

Name:Lillian Kim

 

Title: Director

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Richard J. Ameny, Jr.  

Name:Richard J. Ameny, Jr.

 

Title: Vice President

 

Jabil Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

JABIL INC.

CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

   Commitment  

Mizuho Bank, Ltd.

   $ 75,000,000  

BNP Paribas

   $ 75,000,000  

Sumitomo Mitsui Banking Corporation

   $ 75,000,000  

Credit Agricole Corporate and Investment Bank

   $ 50,000,000  

MUFG Union Bank, N.A.

   $ 50,000,000  

U.S. Bank National Association

   $ 50,000,000     

 

 

 

Total

   $ 375,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 4.01(f)

JABIL INC.

CREDIT AGREEMENT

DISCLOSED LITIGATION

DISCLOSED LITIGATION

The Company and its Subsidiaries are parties to various lawsuits and other
actions or proceedings in the ordinary course of business. The Company does not
believe that an adverse outcome of any action, suit, investigation, litigation,
or proceeding affecting the Company or any of its Subsidiaries, pending or
overtly threatened in writing, will have a Material Adverse Effect.



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

JABIL INC.

CREDIT AGREEMENT

EXISTING LIENS

EXISTING LIENS

Liens on equipment in favor of lessors under Finance Leases identified in
Schedule 5.02(d).

Utility deposits for worldwide operations less than $3,000,000.

California tax lien for Celetronix USA Inc. for $2,227.60

 

Debtor

  

Secured Party

  

File Number

  

Filing Date

  

Jurisdiction

  

Collateral

Jabil Inc.

10560 Dr. Martin Luther King, Jr St. North

St. Petersburg, FL 33716

  

BA Leasing BSC, LLC

11333 McCormick Road

Mailcode: MD5-032-07-05

Hunt Valley, MD 21031

  

Original

2019033601

BK: 20414/PG: 2283

  

Original

01/31/2019

   Pinellas County, Florida    All fixtures located at specified property in
Exhibit A of UCC



--------------------------------------------------------------------------------

SCHEDULE 5.02(d)

JABIL INC.

CREDIT AGREEMENT

EXISTING DEBT

EXISTING DEBT

 

     Denominated
Currency      As of November 29,
2019 in USD      Credit Facility Limit
in USD  

Subsidiary Notes Payable, long-term debt and long-term lease obligations:

        

Brazil Credit Facility

     BRL           4,261,320  

China Credit Facility

     CNY/USD           266,374,000  

Switzerland Lease

     CHF        110,419,005     

Germany Lease

     EUR        4,632,676     

Malaysia Credit Facility

     USD           18,873,549  

Netherlands Credit Facility

     EUR/USD           20,982,000  

Singapore Credit Facility

     USD           270,000,000  

Spain Loan

     EUR        730,515     

Taiwan Credit Facility

     USD           1,000,000  

US Credit Facility/Lease

     USD        45,418,313     

Vietnam Credit Facility

     USD           24,900,000  

Switzerland Credit Facility

     CHF           9,999,000  

Letters of Credit/Bank Guarantees1

        119,778,453     

 

1 

Denominated in multiple currencies.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NOTE

 

U.S.$_______________    Dated: _______________, 20__

FOR VALUE RECEIVED, the undersigned, JABIL INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to _________________________ (the “Lender”)
for the account of its Applicable Lending Office on the Termination Date (each
as defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Credit Agreement dated as of April 24, 2020 among the Borrower, the Lender
and certain other lenders parties thereto, and Mizuho Bank, Ltd. as Agent for
the Lender and such other lenders (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined) outstanding on the
Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at its account maintained at
Mizuho Bank, Ltd., New York Branch, Account Name: ISA Loan Agency, Account No.:
H79-740-005344, ABA # 026004307, Reference: Jabil Inc., Attention: LAU / Flora
Lio, Email: lau_agent@mizuhogroup.com, in same day funds. Each Advance owing to
the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

JABIL INC. By       Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance      Amount of
Principal Paid
or Prepaid      Unpaid Principal
Balance      Notation
Made By                                                                       
                                                                                
                                                                                
                                                                    



--------------------------------------------------------------------------------

EXHIBIT B—FORM OF NOTICE OF

BORROWING

Mizuho Bank, Ltd., as Agent

 for the Lenders parties

 to the Credit Agreement

 referred to below

1800 Plaza Ten, Harborside Financial Center

Jersey City, NJ 07311

Email: lau_agent@mizuhogroup.com

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, JABIL INC., refers to the Credit Agreement, dated as of
April 24, 2020 (as amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and Mizuho Bank, Ltd., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Business Day of the Proposed Borrowing is _______________, 20__.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $_______________].

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is _____ month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) and subsection (f) thereof) are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, JABIL INC. By       Title:

 

2



--------------------------------------------------------------------------------

CUSIP Number:___________________

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the facility identified below
(including without limitation any loans included in such facility), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.   Assignor[s]:                                                              
                                                       
[Assignor [is] [is not] a Defaulting Lender] 2.   Assignee[s]:   
                                                     

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

  

                                                                  

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower(s):    Jabil Inc. 4.    Agent:    Mizuho Bank, Ltd., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of April 24, 2020 among Jabil Inc., the Lenders
parties thereto, Mizuho Bank, Ltd., as Agent, and the other agents parties
thereto. 6.       Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7      Aggregate Amount
of
Commitment/Loans
for all Lenders8      Amount of
Commitment/
Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number         $        $          %            $        $          %           
$        $          %     

[7.Trade Date:     ______________]10

[Page break]

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR]

By:    

    Title:  

 

[NAME OF ASSIGNOR]

By:    

    Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE]

By:    

    Title:  

 

[NAME OF ASSIGNEE]

By:    

    Title:  

[Consented to and]11 Accepted:

 

[NAME OF AGENT], as

  Agent

By:    

    Title:  

[Consented to:]12

 

JABIL INC.

By:    

    Title:  

 

11 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

12 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to Section 2.14 of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT D—RESERVED



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 24, 2020 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Jabil Inc., and each lender from time to
time party thereto and Mizuho Bank, Ltd., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Company
and the Agent, and (2) the undersigned shall have at all times furnished the
Company and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:    

Name:   Title:   Date: ________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 24, 2020 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Jabil Inc., and each lender from time to
time party thereto and Mizuho Bank, Ltd., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Company within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code
and (iv) it is not a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

Name:   Title:   Date: ________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 24, 2020 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Jabil Inc., and each lender from time to
time party thereto and Mizuho Bank, Ltd., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Company within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

Name:   Title:   Date: ________ __, 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 24, 2020 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Jabil Inc., and each lender from time to
time party thereto and Mizuho Bank, Ltd., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a “ten percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Company and the Agent, and
(2) the undersigned shall have at all times furnished the Company and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:    

Name:   Title:   Date: ________ __, 20[    ]